        Case 1:12-cv-00920-EDK Document 240 Filed 07/08/21 Page 1 of 2




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
____________________________________


STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELLE GAVIN,
STEPHEN DOYLE, on behalf of themselves
and all others similarly situated,

                      Plaintiffs,
       v.                                                   No. 12-920C
                                                            (Judge Kaplan)
THE UNITED STATES OF AMERICA,


                      Defendant.
____________________________________


                                            NOTICE


       This will advise that counsel for Plaintiff has been notified that the Associate Attorney

General has now approved the settlement agreement between Plaintiffs and the United States

which obviates the need for the Status Conference scheduled for Friday, July 9, 2021 at 2:00 pm

EDT to discuss the Department of Justice’s approval of the Parties’ tentative settlement

agreement.



                                                    Respectfully Submitted,



                                                    /s/ Michael Hamilton_____________
        Case 1:12-cv-00920-EDK Document 240 Filed 07/08/21 Page 2 of 2




       Guy Fisher                                   Michael Hamilton
       PROVOST UMPHREY LAW FIRM                     PROVOST UMPHREY LAW FIRM
       LLP                                          LLP
       490 Park Street                              425 Hillsboro Pike, Suite 303
       Beaumont, TX 77701                           Nashville, TN 37215
       409.203.5030--phone                          615.297.1932—phone
       gfisher@provostumphrey.com                   mhamilton@provostumphrey.com
       Co-counsel for Plaintiffs                    Counsel for Plaintiffs

       Robert H. Stropp, Jr.                        William H. Narwold
       MOONEY, GREEN, SAINDON,                      Mathew P. Jasinski
       MURPHY & WELCH, P.C.                         MOTLEY RICE LLC
       1920 L. Street, NW, Suite 400                One Corporate Center
       Washington, DC 20036                         20 Church Street, 17th Floor
       202.783.0010--phone                          Hartford, CT 06103
       rstropp@hotmail.com                          860.882.1676--phone
       Co-counsel for Plaintiffs                    bnarwold@motleyrice.com
                                                    mjasinski@motleyrice.com
                                                    Co-counsel for Plaintiffs

       E. Douglas Richards                          Bennett P. Allen
       E. DOUGLAS RICHARDS, PSC                     COOK, ALLEN & LOGOTHETIS, LLC
       Chevy Chase Plaza                            30 Garfield Place, suite 540
       836 Euclid Avenue, Suite 321                 Cincinnati, OH 45202
       Lexington, KY 40502                          513.287.6992---phone
       859.259.4983--phone                          ballen@econjustice.com
       edrichards714@yahoo.com                      Co-counsel for Plaintiffs
       Co-counsel for Plaintiffs

I hereby certify that on July 8, 2021, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to counsel for all
parties.


                                                    /s/ Michael Hamilton________
